UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
JOSE ZAVALA, Docket No.: 18-CV-01530
(ADS)(ARL)
Plaintiffs,
-against- NOTICE OF MOTION
TO BE RELIEVED
JT RESTAURANT CORP. d/b/a ANGELINA’S AS LEGAL COUNSEL
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,
Defendants.
x

TO: PECHMAN LAW GROUP PLLC

Attorneys for Plaintiff

488 Madison Avenue — 17" Floor

New York, New York 10022
TO: JT Restaurant Corp. d/b/a Angelina's Pizzeria

33 Atlantic Avenue

Lynbrook, New York 11563
TO: Giuseppe Magnotta

c/o JT Restaurant Corp. d/b/a Angelina's Pizzeria

33 Atlantic Avenue

Lynbrook, New York 11563
TO: Vincent Sorrentino

c/o JT Restaurant Corp. d/b/a Angelina's Pizzeria
33 Atlantic Avenue
Lynbrook, New York 11563

PLEASE TAKE NOTICE, upon the annexed Affirmation of David S. Feather, Esq.,

dated October 21, 2019, Feather Law Firm, P.C. will move this Court, at the Courthouse located

at 100 Federal Plaza, Central Islip, New York 11722 in Courtroom 1020 thereof, before Judge

Arthur D. Spatt, on a date and time convenient to the Court, for an Order (a) relieving David S.

Feather, Esq. and Feather Law Firm, P.C. as counsel for the Defendants herein, Giuseppe
Magnotta and Vincent Sorrentino; and (b) staying these proceedings for a period of no less than
thirty (30) days in order to allow the Defendants the opportunity to retain other legal counsel,
together with such other and further relief as this Court may deem just and proper.

Dated: October 21, 2019
Garden City, New York

   

a

| David S. Feather, Esq.
, Feather Law Firm, P.C.
666 Old Country Road, Suite 605

Garden City, New York 11530
(516) 745-9000

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

x
JOSE ZAVALA, Docket No.: 18-CV-01530
(ADS)(ARL)
Plaintiffs,
-against- AFFIRMATION OF SERVICE
JT RESTAURANT CORP. d/b/a ANGELINA’S
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,
Defendants.
xX
STATE OF NEW YORK )
) ss.:

COUNTY OF NASSAU )

David S. Feather, being duly sworn, deposes and says:

Tam not a party to the foregoing action, am over the age of 18 years, with a business
8address of 666 Old Country Road, Suite 605 in Garden City, New York. On October 21, 2019 , I
served the within document:

NOTICE OF MOTION TO BE RELIEVED AS LEGAL COUNSEL

By regular mail in a sealed envelope and by e-mail, addressed to the following person or
persons at the addresses set forth:

 

 

 

 

 

 

 

PECHMAN LAW GROUP PLLC Giuseppe Magnotta

Attorneys for Plaintiffs c/o JT Restaurant Corp.

488 Madison Avenue — 17" Floor d/b/a Angelina's Pizzeria

New York, New York 10022 33 Atlantic Avenue

pechman@pechmanlaw.com Lynbrook, New York 11563
jmag72@gmail.com

JT Restaurant Corp. Vincent Sorrentino

d/b/a Angelina's Pizzeria c/o JT Restaurant Corp.

33 Atlantic Avenue d/b/a Angelina's Pizzeria

Lynbrook, New York 11563 33 Atlantic Avenue

jmag72@gmail.com Lynbrook, New York 11563
vjs5656@yahoo.com

LZ, PAVIDS. FEATHER
UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK DOCKET NO. 17 CV 01530
JOSE ZAVALA,
Plaintiff,
-against-

JT RESTAURANT CORP. d/b/a ANGELINA’S
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,

Defendants.

 

NOTICE OF MOTION TO BE RELIEVED AS LEGAL COUNSEL

 

Feather Law Firm, P.C.
Attorneys for Defendants
666 Old Country Road, Suite 605
Garden City, New York 11530
(516) 745-9000
fax (516) 908-3930

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts
of New York State, certifies that, upon information and belief and reasonable inquiry, the
contentions contained in the annexed document are not Jrivolous.

Dated: October 21, 2019 Signature

 

 
